BARRETT, Circuit Judge,
concurring in part and in the result, and dissenting in part:
I concur in all aspects of Judge McKay’s opinion and in the result reached, except the adoption of the additional showing of “affirmative misconduct” above and beyond the four traditional elements of estoppel required in an action against the govern*683ment concerning boundaries of land granted in a federal land patent. This additional showing was first announced in United States v. Ruby Co., 588 F.2d 697 (9th Cir. 1978), cert. denied, 442 U.S. 917, 99 S.Ct. 2838, 61 L.Ed.2d 284 (1979).
I do not believe that the requirement of the “affirmative misconduct” showing is justified. Instead, I would apply the traditional elements of estoppel in actions against the government and measure their application to the facts in order to effect justice and fair play, unless there exist compelling reasons of public policy for refusal to apply estoppel against the government.